VALMONT DEFERRED COMPENSATION PLAN

(Amended and Restated Effective December 31, 2008)

1. Purpose. This Plan is intended to allow key executives of Valmont and its
affiliates to defer a portion of their compensation and receive matching
contributions from Valmont. The Plan was originally adopted effective August 1,
1988. The Plan was amended and restated effective July 1, 2001. This amendment
and restatement is intended to bring the Plan in compliance with Code § 409A and
is effective December 31, 2008, except to the extent otherwise specifically
provided below. For the period January 1, 2005 through December 31, 2008, the
Plan has been administered in good faith compliance with Code § 409A.

 

2.

Definitions. The following definitions shall apply to the Plan:

2.1       “Base Pay” shall mean a Participant's regular cash compensation
excluding bonuses, overtime, severance pay, incentive pay, stock options and
similar extraordinary compensation.

2.2       “Change of Control Event.” The term “Change of Control Event” means a
Change in Ownership of Valmont, a Change in Effective Control of Valmont, or a
Change in the Ownership of a Substantial Portion of Valmont’s Assets. For
purpose of this Plan:

(a)       “Change in Ownership of Valmont.” A “Change in Ownership of Valmont”
occurs on the date that any one person or entity, or more than one person or
entity acting as a Group acquires ownership of stock of Valmont that, together
with stock held by such person, entity or Group, constitutes more than fifty
percent (50%) of the total fair market value of Valmont or of the total voting
power of the stock of Valmont; provided, however, if any one person or entity,
or more than one person or entity acting as a Group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of Valmont, the acquisition of additional stock by the same person,
entity or Group is not considered to cause a Change in Ownership of Valmont (or
a Change in Effective Control of Valmont).

(b)       “Change in Effective Control of Valmont.” A “Change in Effective
Control of Valmont” occurs on the date that either:

 

(i)

Any one person or entity, or more than one person or entity acting as a Group,
acquires or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person, entity or Group ownership of
stock of Valmont possessing thirty-five percent (35%) or more of the total
voting power of the stock of Valmont; or

 

(ii)

A majority of the members of Valmont’s board of directors is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of Valmont’s board of directors prior to
the date of the appointment or election.

 

--------------------------------------------------------------------------------

(c)       “Change in the Ownership of a Substantial Portion of Valmont’s
Assets.” A “Change in the Ownership of a Substantial Portion of Valmont’s
Assets” occurs on the date that any one person or entity, or more than one
person or entity acting as a Group, acquires or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person, entity or Group, assets from Valmont that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of Valmont immediately prior to such acquisition or
acquisitions. For purposes of this Section, the term “gross fair market value”
means the value of the assets of Valmont, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. However, a Change in the Ownership of a Substantial Portion of Valmont’s
Assets does not occur if the assets are transferred to one of the following (as
determined immediately after the asset transfer):

 

(i)

A shareholder of Valmont in exchange for or with respect to such shareholder’s
stock;

 

(ii)

An entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by Valmont;

 

(iii)

A person, or more than one person acting as a Group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of Valmont; or

 

(iv)

An entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in paragraph
(iii).

For purposes of this Section, the term “Group” shall have the meaning within
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 and shall
include the owners of a corporation that enter into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with Valmont,
but shall not include persons or entities who would otherwise be considered a
Group solely because such persons or entities purchase or own stock of Valmont
at the same time or as a result of the same public offering. The attribution
rules of Code Section 318(a) shall apply in determining stock ownership.

 

2.3

“Code” means the Internal Revenue Code of 1986, as amended.

2.4       “Committee” means the Administrative Committee as appointed by the
Board of Directors Compensation Committee of Valmont (“Compensation Committee”).

2.5       “Compensation” means with respect to any Participant, such
Participant’s wages, salaries, fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer to the extent that the amount is includible in gross income (including,
but not limited to commissions paid salesman, compensation for services on the
basis of a percentage of profits, bonuses), and reimbursements or other expense
allowances under a non-accountable plan for a Plan

 

-2-

 



 

--------------------------------------------------------------------------------

Year and including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code §§ 125 and 402(e)(3). Compensation shall exclude (1)
Incentives paid in Valmont Stock to fulfill Valmont policy ownership
requirements, (2) any distributions from a plan of deferred compensation, (3)
amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture, (4)
amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option, (5) Employer contributions to this Plan (but not
the Employee contributions), and (6) severance pay, mortgage pay differential,
EVAC earnings accrued, foreign hardship, housing allowance, relocation
allowance, and expatriate allowances.

2.6       “Deferral” with respect to any Participant means the amount of the
Participant’s total Compensation which has been contributed to the Plan in
accordance with the Participant’s deferral election pursuant to Section 4.1.

2.7       “Disability” means the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under the Employer’s long term disability plan.

2.8       “Employee” means any person who is employed by Valmont or any of its
affiliates.

 

2.9

“Employer” means Valmont and any affiliate of Valmont.

2.10    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.11    “Incentive” shall mean the portion of a Participant's Compensation that
is paid as an incentive payment, bonus or commission to the Participant.

2.12    “Participant” means an Employee who has satisfied the eligibility
requirements set forth in Section 3 of the Plan and who has not been paid his or
her total benefits from this Plan.

2.13    “Plan” means this plan which shall be called the Valmont Deferred
Compensation Plan.

 

2.14

“Plan Year” means the calendar year.

2.15    “Salary” means that portion of the Participant's cash Compensation which
is not an Incentive.

2.16    “Valmont” means Valmont Industries, Inc., a Delaware corporation, and
any successor thereto.

2.17    “VERSP” means the Valmont Employee Retirement Savings Plan; a 401(k)
plan.

 

-3-

 



 

--------------------------------------------------------------------------------

2.18    “Years of Service” means the aggregate of all periods commencing with
the Employee’s first day of employment or reemployment with the Employer and
ending on the date the Employee ceases to be employed by the Employer.

3.         Eligibility and Participation. Each Employee who participates in the
Plan as of December 31, 2008 shall be eligible to continue participation. Each
Employee who is a corporate officer, a divisional head, and/or a direct report
to a divisional head and whose Base Pay plus target incentive pay exceeds the
Code Section 401(a)(17) compensation limit shall be eligible to participate in
the Plan upon approval by the Compensation Committee. The Employee shall become
a Participant in this Plan as of the later of the date of approval by the
Compensation Committee or the first day of the month following 90 days of
employment. Each Participant shall continue to participate in this Plan until
all the benefits payable to the Participant under this Plan have been paid. A
Participant who ceases to meet the eligibility requirements of this Section 3,
shall continue to be eligible to contribute to the Plan.

 

4.

Contributions and Benefits.

 

4.1

Employee Deferrals.

(a)       Prior to the beginning of each Plan Year a Participant may elect to
have all or a portion of his or her Salary for such Plan Year contributed to
this Plan.

(b)       A Participant may elect to have all or a portion of his or her
Incentive for a Plan Year contributed to this Plan by making an election on or
before the June 30 of the Plan Year during which the services are performed with
respect to the Incentive.

(c)       In the case of the first Plan Year in which the Employee becomes
eligible to participate in the Plan, the Employee may make an initial deferral
election within thirty (30) days after the date the Employee first became
eligible to participate in the Plan, with respect to Compensation paid for
services to be performed subsequent to the election.

(d)       The deferral rates for Salary and Incentive of a Participant need not
be the same for any Plan Year.

4.2       Employer Contributions. Each Plan Year, Valmont (or the applicable
affiliate) shall make a contribution to each Participant's Account in this Plan
equal to (a) or (b) below, as applicable:

(a)       On behalf of each Participant who is the Chief Executive Officer of
Valmont, the Chief Financial Officer of Valmont or the Senior Vice
President/Corporate Secretary of Valmont, a matching contribution equal to the
excess of (i) 100% of each such Participant’s Deferrals up to 15% of
Compensation shall be considered, over (ii) the maximum matching Employer
contribution that would be made to the Valmont Employee Retirement Savings Plan
(“VERSP”) assuming the Participant received the maximum possible matching
contribution under VERSP for the Plan Year (regardless of the actual
contributions made to VERSP by the Participant).

 

-4-

 



 

--------------------------------------------------------------------------------

(b)       On behalf of each Participant not described in Section 4.2(a), a
matching contribution equal to the excess of (i) 75% of each such Participant’s
Deferrals up to 6% of Compensation shall be considered, over (ii) the maximum
matching Employer contribution that would be made to VERSP assuming the
Participant received the maximum possible match contribution to VERSP for the
Plan Year (regardless of the actual contributions made to VERSP by the
Participant).

Valmont shall also contribute on behalf of each Participant the amount that
cannot be matched in VERSP due to Code limitations, such as the compensation
limit for qualified plans. For example, if a Participant’s match is limited
because of the annual compensation limit, the Participant’s offset per Section
4.2(a)(ii) and 4.2(b)(ii) shall be the actual matching contribution made to
VERSP for the Plan Year.

5.         Funding. This Plan shall be unfunded, except as specifically provided
herein. The Participants in this Plan shall be no more than general, unsecured
creditors of Valmont with regard to the benefits payable pursuant to this Plan.
Valmont shall establish a trust to provide the benefits under this Plan. Such
trust shall be subject to all of the provisions of this Plan and shall be the
property of Valmont, until distributed, and subject to Valmont's general,
unsecured creditors and judgment creditors. Such trust shall not be deemed to be
collateral security for fulfilling of any obligation of Valmont to the
Participants. Deposits shall be made to the trust on a payroll period basis.

6.         Participants’ Accounts. A separate account shall be established for
each Participant in the Plan (“Participant’s Account”). Each Participant’s
Account shall be subdivided to reflect the investment elections of the
Participant. Each Participant’s Account shall share in the earnings and losses
of the trust in proportion to the value of the account on the valuation date.
Each Participant’s Account shall be valued on a business, daily basis, or on
such periodic basis as otherwise determined by the Committee.

7.         Investments. The Committee shall select the investments available
with respect to the Participant's interests in the Plan. Each Participant shall
select, in accordance with the rules and procedures established by the
Committee, the method of investing the Participant's Account. Transfers among
investments and changes in investment elections may only be made in accordance
with the rules, procedures and limitations established by the Committee.

Prior to July 1, 2006, shares of Valmont common stock (“Valmont Stock”) shall be
an investment available for selection by Participants. If Valmont Stock is
selected by a Participant, Valmont Stock shall be acquired by the Plan through
the trust described in Section 5. The Valmont Stock will be provided through the
Valmont 2002 Stock Plan. An account (“Participant’s Valmont Stock Account”)
shall be established for the Participant for the number of shares of Valmont
Stock purchased with respect to the Participant’s Account. Upon distribution to
a Participant, amounts held in a Participant’s Valmont Stock Account may be paid
in Valmont Stock. Further deferrals, employer contributions and exchanges into
Valmont Stock will not be allowed subsequent to June 30, 2006.

8.         Vesting. A Participant’s Account shall be 100% vested and
nonforfeitable upon a Change of Control Event, death or Disability. All Employee
Deferrals (plus or minus related earnings or losses) shall at all times be
nonforfeitable. Subject to the preceding, the Account of a Participant who had
made Deferrals shall be vested and nonforfeitable according to the following
Vesting Schedule:

 

-5-

 



 

--------------------------------------------------------------------------------

 

Vesting Schedule

 

Years of Service

Percentage Vested

1 Year or less

0%

More than 1 Year up to 2 Years

25%

More than 2 Years up to 3 Years

50%

More than 3 Years up to 4 Years

75%

More than 4 Years

100%

 

Subject to vesting upon a Change of Control Event, death and Disability, the
Account of a Participant who has not made Deferrals shall be unvested and
forfeitable until such Participant completes more than four (4) years of service
with Valmont or its affiliates. Any forfeitures under this Plan shall be used to
reduce Valmont contributions to this Plan.

 

9.

Payment of Benefits.

9.1       Pre-2009 Payment of Benefits. For benefits that commence prior to
January 1, 2009, the benefits payable under this Plan shall be payable upon the
same event that causes the payment of benefits under VERSP or, if earlier, upon
attainment of age 65 and no longer employed by Valmont. The form of benefits
hereunder shall be the same form as the form of benefit payments provided under
VERSP. The amount of benefits shall be based upon the balance in the
Participant's Account with payment of benefits from the Participant's Account
payable until the Participant’s Account has a zero balance.

9.2       Post-2008 Payment of Benefits. For benefits that commence subsequent
to December 31, 2008, the benefits payable under this Plan shall commence
payment upon the earliest of the Participant’s death, disability, separation
from service, or upon a Change of Control Event. The payment of benefits under
this Section 9.2 is subject to the following rules:

(a)       The Participant’s Account shall be paid to the Participant or
beneficiary in one lump sum payment as soon as reasonably practicable following
the applicable event, when the benefits payable hereunder are: (i) are less than
or equal to the dollar limit under Code § 402(g) for the Plan Year and all
arrangements that fall under the same category as the Plan are cashed out at the
same time; (ii) due to the death of the Participant; (iii) due to a Change of
Control Event; or (iv) due to a domestic relations order.

(b)       For separation from service (including separation due to disability),
a Participant may elect the form of benefit payment among a single lump sum
benefit and two (2) through fifteen (15) annual installments.

(c)       A Participant who fails to elect a form of payment shall be paid in a
single lump sum.

(d)       Subject to Section 9.6 below, the Participant’s election as to the
form of payment must be made on or before the Participant’s initial deferral
election; provided, however, a Disabled Participant may change the timing and

 

-6-

 



 

--------------------------------------------------------------------------------

form of payment as long as the change does not take effect until at least twelve
(12) months after the date on which the election was made.

(e)       Notwithstanding the preceding, payment shall commence no later than
ninety days following the applicable event.

9.3       Unforeseeable Emergency. A Participant may withdraw all or a portion
of his or her account in the event of an Unforeseeable Emergency. An
“Unforeseeable Emergency” means a severe financial hardship of the Employee
resulting from an illness or accident of the Employee, the Employee’s spouse, or
the Employee’s dependent (as defined in Code § 152(a)), loss of the Employee’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance), or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Employee. The eminent foreclosure of or eviction from the Employee’s
primary residence, the need to pay for medical expenses, including nonrefundable
deductibles, as well as the cost for prescription drug medication, the need to
pay funeral expenses of a spouse or a dependent (as defined in Code § 152(a)),
shall also constitute an Unforeseeable Emergency if the event causes a severe
financial hardship. The amount that may be withdrawn as a result of an
Unforeseeable Emergency shall not exceed the amount necessary to satisfy the
Unforeseeable Emergency (to the extent that the emergency cannot be relieved
through reimbursement by insurance or by liquidation of assets that would not in
of itself result in a severe hardship) plus taxes reasonably anticipated as a
result of the withdrawal.

9.4       Domestic Relations Orders. Notwithstanding any other provisions of the
Plan, a lump sum payment shall be made to an individual other than the Employee
as may be necessary to fulfill a domestic relations order (as defined in Code §
414(b)(1)(B)). Such payment shall be made as soon as reasonably practicable
after the later of receipt of the domestic relations order by the Plan and the
date that the Participant becomes vested in the interest payable to the other
individual.

9.5       Distribution to Specified Employees. Notwithstanding any provision of
the Plan to the contrary, upon a Participant’s separation from service, if a
Participant is a “Specified Employee” no portion of his or her Account shall be
distributed before the date which is six (6) months after the date of separation
from service, or if earlier, the date of the death of the Participant. Any
scheduled payments not made during such period shall be made as soon as
reasonably practicable, but no later than thirty days following the end of such
period. A “Specified Employee” is a key employee as defined under Code § 416(i),
without regard to paragraph 5 thereof (and any successor or comparable Code
sections). The Committee shall develop procedures to determine who is a
Specified Employee in accordance with Code § 409A and the regulations
thereunder.

9.6       Special Payment Elections Made On or Before December 31, 2007 For
Active Participants. An individual who is a Participant during the calendar year
2006 or 2007, and employed by Valmont as of the designated election date
(“Active Participant”), may make a new payment election on or before December
31, 2007 in accordance with the procedures established by the Plan that comply
with the Code § 409A proposed or final regulations. However, the Participant may
not make an election to change the timing or form of payment with respect to any
payments the Active Participant would otherwise receive in the year of the
election or cause any payments to be made in the year of election. The Active
Participant’s election under this Section 9.6 is subject to the following rules:

 

-7-

 



 

--------------------------------------------------------------------------------

(a)       The amount is part or all of the Participant’s Account balance as of
the end of the calendar year of the election, plus funds related to the
incentive pay paid in March of the following calendar year.

(b)       The form of benefit is among a lump sum payment or two (2) through ten
(10) annual installments.

(c)       The election as to when the distribution begins must be a specified
date commencing no later than the earlier of January 1, 2010, or the date the
Participant attains age 65. Notwithstanding an election under this period, a
Participant’s benefit will be paid in a lump sum upon death or a Change of
Control Event. If a Participant, who does not meet the position and compensation
requirements of Section 3.1, reduces his or her Account to zero with the special
payment election provided by this Section 9.6, such Participant shall not be
eligible to further participate in the Plan.

9.7       Special Payment Election Made On or Before December 31, 2008 For
Inactive Participants. A Participant who is not an Active Participant (“Inactive
Participant”) may make a new payment election on or before December 31, 2008 in
accordance with the procedures established by the Plan to comply with Code §
409A final regulations. However, the Participant may not make an election to
change the timing or form of payment with respect to any payment the Inactive
Participant would otherwise receive in the year of the election or cause any
payments to be made in the year of election. The Inactive Participant’s election
under this Section 9.7 is subject to the following rules:

(a)       The amount is part or all of the Participant’s Account balance as of
the end of the calendar year of the election.

(b)       The form of benefit is among a lump sum payment or two (2) through ten
(10) annual installments.

(c)       The election as to when the distribution begins must be a specified
date commending no later than January 1, 2010. Notwithstanding an election under
this period, a Participant’s benefit will be paid in a lump sum upon death or a
Change of Control Event.

10.       Administration. This Plan shall be administered by the Committee. The
Committee shall make all determinations with regard to the Plan. The Committee
shall have the authority, subject to the provisions of the Plan, to establish,
adopt or revise rules and regulations as it deems necessary or advisable for the
administration of the Plan. Claims procedures and claims review procedures
required by ERISA shall be developed by the Committee. To the extent consistent
with the provisions of the Plan, all determinations of the Committee shall be
final, conclusive and binding upon all the parties. Valmont intends the Plan to
comply with the provisions of Code § 409A and the regulations thereunder, and
all ambiguities and inconsistencies in the construction of the Plan shall be
interpreted to give effect to such intention. If any provision of the Plan
contravenes Code § 409A or the regulations thereunder, such provision of the
Plan shall be modified to maintain, to the maximum extent practicable, the
original intent of the provision without violating the provisions of Code §
409A.

11.       Beneficiary Designation. Each Participant may designate a beneficiary
under the Plan with respect to his or her interest in the Plan in the manner and
form as determined by the

 

-8-

 



 

--------------------------------------------------------------------------------

Committee. In the event no valid designation of beneficiary exists at the time
of the Participant’s death, the Participant’s Account shall be paid to the
Participant’s surviving spouse; provided, however, if the Participant does not
have a surviving spouse, the Participant’s Account shall be paid to the
Participant’s estate.

12.       Nonalienation of Benefits. No benefit payable under this Plan shall be
subject, at any time and in any manner, to alienation, sale, transfer,
assignment, pledge or encumbrance of any kind, except as provided in Section
9.4.

13.       Plan Expenses. Administration expenses incurred by the Plan shall be
paid by the Plan (and any related trust). However, at its absolute discretion,
Valmont may reimburse the Plan for any administration expenses or directly pay
such expenses.

14.       Amendment and Termination. Valmont, by action of the Compensation
Committee, may amend or terminate this Plan at any time, provided, however, this
Plan shall not be amended or terminated to eliminate or reduce any Participant's
Account balance of the Participants therein at the time of the amendment or
termination or to reduce the vesting of a Participant; provided, further, Board
of Director approval is required for (i) termination of the Plan, or (ii) an
amendment that significantly increases the cost of the Plan as a percentage of
Participants’ pay; and provided, further, upon Plan termination the Plan will
accelerate distributions only if such acceleration does not violate Code § 409A.

15.       Applicable Law. This Plan and all rights hereunder shall be governed
by and construed according to the laws of the State of Delaware.

IN WITNESS WHEREOF, Valmont has adopted this Amendment and Restatement of the
Plan effective December 31, 2008.

Valmont Industries, Inc.

 

 

 

 

 

 

 

By:

 

______________________

 

Date

Title:

 

 

 

 

-9-

 



 

 